BRANNON, PRESIDENT,
(dissenting) :
Judge Robinson and I dissent. We hold that a county cannot without special legislation sell land acquired for the site of a court house and occupied therefor. A county is a local organization created by the state for limited purposes of government. The opinion by Judge Woods in Bank v. Lewis County, 28 W. Va. at page 286, states the law thus: “The distinction between municipal corporations proper, such as- cities and towns created by special charters or by general law's, and involuntary quasi corporations, such as counties, is this: the former are called into existence by the consent of the persons composing them for the formation of their own local private advantage and convenience; while counties are at most local organizations, which for the purpose of civil administration arc invested with a few functions of a corporate existence, created almost exclusively with a view to the policy of the State at large in the administration of justice, the support of the poor and the establishment and repair of public highways. The public statutes confer on them all the powers they possess, prescribe all the duties they owe, and enforce all the liabilities to which they are subject. As corporate bodies of limited powers they rank very low down in the grade of corporate existence, and hence they are often called quasi corporations. (1 Dill. Mun. Corporations, secs. 18, 25) In the construction of the powers granted to them the courts adopt a strict rather than a liberal construction, the rule being that, where any ambiguity or doubt exists arising out of the terms used by the legislature, it must be resolved in favor of the public.” The county is not a trading corporation. Such property is held by the county in trust for the public use, and is not invested in the county for bargain and sale. Such is the principle held in Foley v. County Court, 54 W. Va. 16. All the authorities say this. I insist that the case of Herald v. Board of Education, 65 W. Va. 765, is decisive of this case in principle. I appeál to the authorities *277there given as sustaining the position of Judge RobiNSON and myself. It holds that a board of education is a quasi public corporation existing only by statute, having only the powers given by statute, and such implied powers as are absolutely necessary to execute express powers, and cannot engage in business or make contracts outside of its function touching education. We held that it could not lease a school house lot for production of oil and gas. Speaking of property held by a county for public use the Supreme Court of the United States said in Meriwether v. Garret & Sons, on page 513 of 102 U. S.; "It holds them for public use, and to no other use can they be appropriated without special legislative sanction.” In County of Allegheny v. Parrish, 93 Va. 615, it was held: "County courts had no authority, either under the Code of 1819 (1 Rev. Code, ch. 71, sec. 16), or the Code of 1849 (ch 50, see. 1), to authorize or permit the use of lands acquired for a court house, jail and other public buildings, for any other purpose than those mentioned in the Codes. The power of acquisition was for a special purpose, and the use was confined to the purpose foe which authority to acquire was given, and subject to the restrictions imposed; and it is immaterial whether the land was acquired by gift, or purchase, if held under the general law. The use to- which the court was required to put the land exhausted the purposes for which it could be used. It had no authority to authorize the erection of a law office on .the land upon payment of a ground rent. We find that 11 Cyc. 465, conceding the power of counties to sell property owned by it for private use, says: "This power, however, is subject to the limitation that a county cannot alienate or dispose of, for its own benefit, property dedicated to or held by it in trust for the public use.” This subject is reviewed in Parrish v. Gaddis, 34 La. Ann. 928, holding as follows: "Property donated to a parish in fee simple, for its use and benefit, and upon which a court house was built and used, cannot be legally sold under a Police Jury ordinance, although the parish seat being changed the building was abandoned and threatened going to- ruin. Such sale having been made without legislative authority is a nullity, and so conveyed no title. Real property thus dedicated to public use becomes extra cominercium, and none but the *278sovereign can ever place it once more susceptible of private ownership.” The court said it could never lose its public character without the action of the sovereign power. “A grant or dedication of land to use of the town removes it from commerce and individual appropriation.” Louis v. San Antonio, 7 Texas 290. Roberts v. City, 92 Ky. 95, held that the city of Louisville could not alienate wharf land. Jus disponendi is not incident to the ownership of property as a public trust.” Roper v. McWhorter, 77 Va. 214. Municipal corporations cannot sell public property. Dillon, Mimic. Corp., secs. 575, 650. “A county is not a municipal corporation, proper, but only a quasi corporation; and as such has no power to sell land not applied to a public use.” Jefferson v. Grafton, 60 Am. St. R. 516. The Mississippi court in that case denied the power even as to property not used for a public purpose. In a note to that case are authorities showing that a county cannot sell property used for public purposes. These authorities and many others say that such property is held in public trust, and from that very fact cannot be sold, even not considering the limited power of a county, because it is for public purpose, which would be defeated by sale. But why quote more authority for this position. See the host of cases cited for the proposition supporting the text of Tiedman, Munie. Corp., sec. 208.
But there is another consideration. It rises out of the nature of a county. It has not general powers. In 60 Am. St. R. 520, we find the law generally thus laid down: “Counties are municipal corporations created for the purpose of convenient local government, and possess only such powers as are conferred upon them by law. They must.be called quasi municipal corporations and their corporate powers are more limited than those of incorporated cities and towns. Stevens v. St. Mary’s Training School, 144 Ill. 336, 36 Am. St. R. 438, and note. See monographic note to Leake v. Lacy, 51 Am. St. R. 119.” Judge Woods said in Bank v. County, 28 W. Va. p. 286: “As corporate bodies of limited power they rank very low in the grade of corporate existence.” He there distinguished them from municipal corporations. They have not the power of municipal corporations, and we have seen that municipal corporations cannot sell the public property. “A county acts wholly under a *279delegated authority and can exercise no power which is not in express terms or by fair implication conferred upon it.” Thompson v. Lee County, 3 Wall. 327, 330. “The county court is a corporation created by statute and can only do* such things as are authorized by law' and in the mode prescribed.” Goshorn v. County Court, 42 W. Va. 735. I have said that a county court is not a business, trading corporation. Its powers are derived from the constitution and statute. It is not a trader in the real estate market. There is no power given it in the statute to sell the public property, it cannot be implied. First, because it is against public policy to sell the public property; and, second, because a county is only a kind of a corporation, of low degree as to power. In Supervisors v. Gorrell, 20 Grat 484, it was seriously questioned whether a county court could seli a court house lot though no longer needed upon removal of the court house. It was so serious a question that the legislature of our state provided a statute now found in chapter 39, section 14, Code 1906, authorizing the county to1 sell the court house land upon a change of location of the court house. This impliedly forbids sale under any other circumstance. “The lands belonging to a county can be sold and conveyed only in the manner pointed out by statute.” 7 Am. & Eng. Ency. L. 937. “Proceedings of public bodies: Counties. There is no principle more firmly established or resting on sounder reasons than the rule which requires public bodies when acting under special powers to act strictly within the conditions prescribed.” . Douglas County v. Kellar, 43 Neb. 635.
I would not give county courts this important power by mere implication. To do so would militate against public policy. There is a sentiment ■ that should not be lost sight of, in addition to the practical. The court house land was acquired to be held for generation after generation. Because so much ground may not be needed Just now those who come after will surely need it. Lots are sold from it. High houses and noisy manu-factories are built up against or close to the court house, shutting off light and air and producing a noise. In the Virginias, as elsewhere, the Court Green is historic ■ and sacred. Upon it generations gone have met from all parts of the county in social and friendly intercourse. A great place for the communion of *280the people. Upon its green grass, under the shade of its trees, our people hare thus met time out of mind and rested during the sessions of the courts. Suitors, jurors, witnesses, instead of being tied down to benches in the hot, crowded court room, repair there to await the crier’s call. There too the children play. It is a park for the poor who have not the rich man’s lawn. And where shall be held, in the hot summer, those great meetings of the people in the1 political canvass to hear the orators? How valuable within the experience of all of us is the court house ground for this important purpose. Away goes the old Court green. Commerce is talcing! even it away.
Later, I find McIlhinny v. Trenton, 12 Ann. Cas. 23, and Peters v. City, 21 Ann. Cas. 1069, and notes, which will support this opinion.